Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carol Jefferson appeals the district court’s orders dismissing her complaint for insufficient service of process and denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Jefferson v. Nat’l R.R. Passenger Corp., No. 8:15-cv-02275-DKC, 2015 WL 6437364, 2015 WL 9311987 (D. Md. Oct. 21, 2015; Dec. 23, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED